                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                        RESPONDENT


v.                                   Case No. 4:11-cr-40037-20


ALVIN WEEKLY                                                                      PETITIONER

                                           ORDER

       On October 11, 2018, the Court entered an order directing briefing on Petitioner’s motion

to reopen the time for filing an appeal. (ECF No. 1995). The Court finds that this order was

entered prematurely. Accordingly, the Court’s October 11, 2018 order directing briefing regarding

Petitioner’s motion to reopen the time for filing an appeal (ECF No. 1995) is hereby VACATED.

The Court’s subsequent October 11, 2018 order granting Petitioner’s motion (ECF No. 1996)

remains in effect.

       IT IS SO ORDERED, this 12th day of October 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge
